Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Znomics, Inc. for the quarter ended September 30, 2012, I certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the Quarterly Report on Form 10-Q of Znomics, Inc. for the quarter ended September 30, 2012 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in the Quarterly Report on Form 10-Q for the quarter ended September 30, 2012, fairly presents in all material respects, the financial condition and results of operations of Znomics, Inc. By: /s/ Gordon F. Stofer Name: Gordon F. Stofer Title: Chief Executive Officer Date: November 9, 2012 By: /s/ David G. Latzke Name: David G. Latzke Title: Chief Financial Officer Date: November 9, 2012
